t c summary opinion united_states tax_court olen c grant sr and alma j grant petitioners v commissioner of internal revenue respondent docket no 1471-12s l filed date olen c grant sr and alma j grant pro sese timothy a froehle for respondent summary opinion haines judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with collection of their unpaid income_tax of dollar_figure the issue for decision is whether the internal_revenue_service irs appeals_office abused its discretion in sustaining the irs’ proposed levy action against petitioners and denying petitioner’s proposed installment_agreement we hold it did not background some of the facts have been stipulated and are so found those exhibits attached to the stipulations which were found admissible are incorporated by this reference petitioners resided in california when the petition was filed respondent mailed petitioners a final notice_of_intent_to_levy and notice of your right to a hearing levy notice for the unpaid tax_liability in response to the levy notice petitioners requested a sec_6330 collection_due_process cdp hearing or an equivalent_hearing for and and requested an installment_agreement as a collection alternative all amounts are rounded to the nearest dollar respondent sent petitioners a letter denying their request for a cdp hearing or an equivalent_hearing for and the request for was denied because it was not received within one year of the relevant lien or levy notice making the request untimely see sec_6330 sec_301_6320-1 q a-i7 i q a-i7 proced admin regs the request for was denied because it was made before any lien or levy notice had been issued for making it premature and invalid see 127_tc_68 the cdp hearing request for was timely and respondent assigned settlement officer lorraine o’shaughnessy so o’shaughnessy to conduct petitioners’ cdp hearing so o’shaughnessy sent petitioners a letter scheduling a cdp hearing and requesting petitioners submit to the irs appeals_office a form 433-a collection information statement for wage earners and self-employed individuals with supporting documentation petitioners submitted the requested financial information which so o’shaughnessy reviewed before the scheduled cdp hearing in date so o’shaughnessy held the scheduled cdp hearing with petitioners by telephone conference petitioners did not raise the underlying tax_liability during the cdp hearing nor did they raise any defenses or challenges to the appropriateness of the proposed collection action petitioners did however propose as a collection alternative an installment_agreement under which they would make monthly payments of dollar_figure toward their tax_liability on the basis of the financial information petitioners provided and other information mr grant provided during the cdp hearing so o’shaughnessy calculated that petitioners had gross monthly income of dollar_figure and monthly allowable expenses of dollar_figure for total disposable monthly income of dollar_figure so o’shaughnessy determined that she could offer petitioners an installment_agreement with a dollar_figure payment per month for the first year and a dollar_figure payment per month thereafter petitioners maintained that they would be unable to afford the offered installment payments but did not submit a counteroffer for so o’shaughnessy’s consideration shortly after the scheduled cdp hearing so o’shaughnessy issued a determination notice sustaining the proposed collection action for petitioners filed a petition with this court challenging that determination petitioners did not challenge respondent’s determination that petitioners were not entitled to a cdp hearing for or discussion when a levy is proposed to be made on any property or right to property a taxpayer is entitled to a notice_of_intent_to_levy and notice of the right to a fair hearing before an impartial officer of the appeals_office sec_6330 and b d if the taxpayer requests a hearing he may raise in that hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 a determination is then made which takes into consideration those issues the verification that the requirements of applicable law and administrative procedure have been met and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 where the validity of the underlying tax_liability is not properly in issue we review the commissioner’s determination for abuse_of_discretion 114_tc_604 black v commissioner tcmemo_2002_307 reviewing the commissioner’s determination regarding an installment_agreement proposed at a sec_6330 hearing under an abuse_of_discretion standard aff’d 94_fedappx_968 3d cir schulman v commissioner tcmemo_2002_129 generally we may consider only those issues that the taxpayer raised during the cdp hearing see sec_301_6330-1 q a-f3 proced admin regs see also 118_tc_488 petitioners have not disputed the tax_liability for therefore the only relevant issue is whether so o’shaughnessy abused her discretion by rejecting petitioners’ proposed installment_agreement for see 129_tc_107 in order to qualify for an installment_agreement taxpayers must disclose their current financial condition to the appeals officer reviewing their case see 123_tc_1 aff’d 412_f3d_819 7th cir internal_revenue_manual pt i date petitioners proposed monthly payments of dollar_figure toward their dollar_figure tax_liability so o’shaughnessy reviewed petitioners’ financial information on the basis of that information she determined that petitioners were able to pay dollar_figure per month for the first year and dollar_figure per month thereafter petitioners contend that they cannot afford those payments but they did not present any further alternatives we received as exhibits the financial information petitioners presented to so o’shaughnessy after reviewing that information we find that so o’shaughnessy’s rejection of petitioners’ proposed installment_agreement was not arbitrary capricious or without sound basis in law or fact petitioners did not otherwise present any persuasive evidence or arguments demonstrating that so o’shaughnessy had abused her discretion accordingly we hold the irs appeals_office did not abuse its discretion in denying petitioners’ proposed installment_agreement and sustaining the irs’ proposed levy action against petitioners in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
